In re Hamilton Carter, applying for writ of review, First Circuit, Court of Appeal. Parish of Tangipahoa. 415 So.2d 280.
Writ granted. The trial judge having specifically considered relator’s petition and memorandum allegations, and justice requiring that evidence in support of and in opposition to the contentions of fraud, misrepresentation and other irregularities be presented, the Court of Appeal and trial court judgments sustaining the exception of prescription are reversed and the case remanded to the district court for a new trial on the exception of prescription.
WATSON, J., dissents from order and would deny the writ.